Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 12, 1996 (People v Johnson, 233 AD2d 406), affirming a judgment of the Supreme Court, Queens County, rendered February 10, 1994.
*487Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Ritter, Sullivan, Joy and Luciano, JJ., concur.